IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-38,522-02


                           EX PARTE HENRY RANGEL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. W13465-1 IN THE 355TH DISTRICT COURT
                             FROM HOOD COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of possession of a controlled substance and sentenced to forty years’

imprisonment. The First Court of Appeals affirmed his conviction. Rangel v. State, 01-18-00273-

CR (Tex. App.—Houston [1st] July 18, 2020)(not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective because failing to

object to the lab report based on the Confrontation Clause . Applicant has alleged facts that, if true,

might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .
                                                                                                       2

PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim.

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the

trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 12, 2022
Do not publish